DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 24, 25, 28 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brecht (US 2014/0176836 A1) in view of Matsuda et al. (US 2019/0256773 A1).
Re claim 16, Brecht discloses a device comprising a first glass layer (204); a first interlayer (208); a liquid crystal cell (209, 210, 214); a second interlayer (208); and a second glass layer (202), wherein the liquid crystal cell is part of a dimmable liquid crystal film having an adjustable transmittance (paragraph 0005); and the liquid crystal cell is sandwiched between the first glass layer and the second glass layer and bonded to a first surface of the first glass layer is, not what a device does (MEPE 2114)”.  Since the structural limitations of the claim are met, the first and second interlayers would therefore be capable of holding fragments of the glass layers together when shattered.  Brecht also discloses the device wherein the liquid crystal cell comprises a first substrate (209) and a second substrate (210).   Brecht does not disclose the device comprising a plurality of spacers positioned between the first substrate and the second substrate, the plurality of spacers defining a gap between the first substrate and the second substrate.
Matsuda et al. discloses a device comprising a liquid crystal composite that is suitable for dimming (paragraphs 0010-0014).  Examiner takes official notice that employing spacers in a liquid crystal composite cell, such as the one disclosed by Matsuda et al., is well known in the art to maintain a cell gap. 
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device comprising a plurality of spacers positioned between the first substrate and the second substrate, the plurality of spacers defining a gap between the first substrate and the second substrate since one would be motivated to employ a liquid crystal composition that satisfies at least one of the characteristics such as a high maximum temperature of a nematic phase, a low minimum temperature of a nematic phase, a small viscosity, a large optical anisotropy, a large negative dielectric anisotropy, a larger specific resistance, a high 
Re claim 17, Brecht discloses the device wherein the first interlayer and the second interlayer comprise at least one of PVB, EVA, and TPU (paragraph 0036).  As to the claim limitation, “wherein the first interlayer and second interlayer are formed by a curing process, the curing process including applying a pressure exceeding the atmospheric pressure on the liquid crystal cell”, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).  
Re claim 24, Brecht discloses the device wherein at least one of the first glass layer or the second glass layer is coated with an infra-red blocking layer (Fig. 2, ref. 206; paragraph 0040).
As to the product-by-process claim limitation of claim 25, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).  
Re claim 28, Brecht discloses the device wherein the apparatus is configured to: in a first mode, set the light transmittance of the dimmable liquid crystal film to a first level of light transmittance; and in a second mode, set the light transmittance of the dimmable liquid crystal film to a second level of light transmittance (abstract).  



Claim 18 is/are rejected under 35 U.S.C. 103 as being obvious over Brecht and Matsuda et al. in view of Shouhi et al. (US 2020/0292858 A1).
Brecht discloses the device comprising UV blocking layers (306) (paragraph 0040), but does not disclose the device wherein the first interlayer and the second interlayer are configured as an ultraviolet light blocking layer.
Shouhi et al. discloses a device wherein an interlayer is configured as an ultraviolet light blocking layer (paragraph 0206).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein the first interlayer and the second interlayer are configured as an ultraviolet light blocking layer since doing so would reduce number of layers.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brecht and Matsuda et al., in view of Chu (US 2019/0118624 A1).
Brecht does not disclose the device wherein the light transmittance of the dimmable liquid crystal film is set based on an ambient light intensity, further comprising a light sensor; and driver circuit, wherein the light sensor is configured to generate sensor data representing a measurement of the ambient light intensity; and wherein the driver circuits are configured to 
Chu discloses a device wherein the light transmittance of the dimmable liquid crystal film is set based on an ambient light intensity, further comprising a light sensor; wherein the light sensor is configured to generate sensor data representing a measurement of the ambient light intensity (Fig. 3, ref. S2).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein the light transmittance of the dimmable liquid crystal film is set based on an ambient light intensity, further comprising a light sensor since one would be motivated to adjust the light transmittance automatically.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ driver circuits configured to generate, based on the sensor data, signals to generate an electric field across the liquid crystal cell to adjust the light transmittance of the dimmable liquid crystal film based on the ambient light intensity since driver circuits are well known in the art to implement the control of transmittance of a liquid crystal device.  Since a signal receiver receives the adjustment control signal (Fig. 3, ref. S2), employing a driver circuit to change the light transmittance would have been obvious and within the level of ordinary skill in the art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe et al. (EP 2998786).
O’Keefe et al. discloses a device in Fig. 8 comprising a first glass layer (555); a first interlayer (558); a second glass layer (500); a second interlayer (510); a liquid crystal cell (90); a third interlayer (510); and a third glass layer (501), wherein the first glass layer is bonded to the second glass layer via the first interlayer (558) (paragraph 0123); the liquid crystal cell is sandwiched between the second glass layer and the third glass layer via the third interlayer; the liquid crystal cell comprises a first substrate (90), a second substrate (90), and a plurality of spacers positioned between the first substrate and the second substrate (Fig. 8).  As to the claim limitation of “and the first interlayer is configured to hold fragments of the first glass layer and the second glass layer together when at least one of the first glass layer or the second glass layer is shattered”, "[A]pparatus claims cover what a device is, not what a device does (MEPE 2114)”.  Since the structural limitations of the claim are met, the first and second interlayers would be capable of holding fragments of the glass layers together when shattered.  Although layer (558) is not laminated across the entire surfaces of the first and second glass layers, it is capable of holding fragments of the first and second glass layer together in at least the portions of the surfaces it is in contact with.  

Response to Arguments
Applicant’s arguments with respect to the claims(s) have been considered but are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871